ORDER
Considering the Motion to Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Jimmie Monroe Spears be and he hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(A) for an indefinite period and until further order of this court.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana
MARCUS, J., not on panel. Rule IV, Part II, § 3.